Case 19-02869-hb    Doc     Filed 05/08/20 Entered 05/08/20 15:24:06      Desc Main
                             Document     Page 1 of 6




                                                     New total payment:



Escrow Account Payment Adjustment
    Case 19-02869-hb       Doc   Filed 05/08/20 Entered 05/08/20 15:24:06   Desc Main
                                  Document     Page 2 of 6




/s/ Christopher Giacinto                                05/08/2020
Case 19-02869-hb   Doc   Filed 05/08/20 Entered 05/08/20 15:24:06   Desc Main
                          Document     Page 3 of 6




                                                                          9th




                                    ___________________________________
        Case 19-02869-hb   Doc   Filed 05/08/20 Entered 05/08/20 15:24:06   Desc Main
                                  Document     Page 4 of 6




1835 Assembly St.
Case 19-02869-hb   Doc   Filed 05/08/20 Entered 05/08/20 15:24:06   Desc Main
                          Document     Page 5 of 6
Case 19-02869-hb   Doc   Filed 05/08/20 Entered 05/08/20 15:24:06   Desc Main
                          Document     Page 6 of 6
